Title: Suggestions for a Commercial Treaty, [April-May 1794]
From: Hamilton, Alexander
To: 



[Philadelphia, April-May, 1794]

To follow the specification of Objects on a Commercial Treaty
This enumeration presents generally the objects which it is desireable to comprise in a Commercial Treaty; not that it is expected that one can be effected with so great a latitude of advantages.
If to the actual footing of our commerce and Navigation in the British European dominions could be added the privilege of carrying directly from the UStates to the British West India Islands, in our own bottoms generally or of certain defined burthens, the articles which by the Act of the 28th of George 3d Chapt 6th may be carried thither in British Bottoms & of bringing from those Islands directly to the UStates in our bottoms of the like description, the articles which by the same Act may be brought from those Islands to the UStates in British bottoms—this would afford an acceptable basis of a Treaty for a term not exceeding fifteen years; and it would be adviseable to conclude a Treaty upon that basis.
But if a Treaty cannot be formed upon a basis as liberal as this, it is conceived that it would not be expedient to do any thing more than to digest the articles of such a one as the British Government shall appear willing to accede to; referring it here for consideration and further instruction previous to a formal conclusion.
There are other points which it would be interesting to comprehend in a Treaty and which it is presumed would not be attended with difficulty. Among these is the admission of our commodities and manufactures generally into the European Dominions of G Britain upon a footing equally good with those of other foreign Countries.
   
   Note   This is now the case though a general impression to the contrary has prevailed. See Procla of 1792.

 At present only certain enumerated articles are admitted. But though this enumeration embraces all the articles which it is of present material consequence to us to export to those Dominions; yet in process of time an extension of the objects may become of moment. The fixing of the privileges which we now enjoy by toleration of the Company’s Governt. in the British East Indies, if any arrangement could be made with the consent of the Company for that purpose would also be a valuable item.
The foregoing is conformed to the ideas in which the Secretary at War & Attorney General appeared to concur.
It is my opinion, that if an indemnification for the depredations committed on our Trade and the execution of those points of the Treaty of peace which remain unexecuted on the part of G Britain can be accomplished on satisfactory terms and it should appear a necessary mean to this end to combine a Treaty of Commerce for a short term on the footing of the statu quo, the conclusion of such a Treaty would be consistent with the interests of the UStates.

AH

